Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

                This EMPLOYMENT AGREEMENT effective April 27, 2007, is by and
between Veeco Instruments Inc., a Delaware corporation (the “Company” or
“Employer”), and Edward H. Braun (“Executive”).

 

                The Company and Executive hereby agree as follows:

 

                1.             Definitions.  As used herein, the following
definitions shall apply:

 

                                “Board’s Designee” shall mean the person to whom
the Executive shall report, as designated by the Board from time to time.  The
initial Board Designee is set forth on the signature page hereto.

 

                                “Change of Control” shall mean:  (a) any person
or group of persons becomes the beneficial owner of securities representing 50
percent or more of the Company’s outstanding voting securities, or (b) the
approval by the Company’s stockholders of one of the following:

 

(i)  Any merger or statutory plan of exchange (“Merger”) in which the Company
would not be the surviving corporation or pursuant to which the Company’s voting
securities would be converted into cash, securities or other property, other
than a Merger in which the holders of the Company’s voting securities
immediately prior to the Merger have the same proportionate ownership of voting
securities of the surviving corporation after the Merger;

 

(ii)  Any Merger in which the holders of outstanding voting securities of the
Company prior to such Merger will not, in the aggregate, own a majority of the
outstanding voting securities of the combined entity after such Merger; or

 

(iii)  Any sale or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets or the
adoption of any plan or proposal for the Company’s liquidation or dissolution.

 

                                “Disability” shall mean the inability of
Executive (whether due to accident, sickness or other cause) to perform his
designated responsibilities for the Company for a period that would entitle
Executive to qualify for long-term disability benefits under the Company’s
then-current long-term disability insurance program or, in the absence of such a
program, for a period of 90 consecutive days.  Disability of Executive shall be
determined by the Board or the Board’s Designee.

 

                                “Employment Period” shall mean the period from
the date hereof through and including December 31, 2011.

 

                                Termination for “Cause” shall mean a termination
based on (i) Executive’s willful and substantial misconduct in the performance
of his duties, (ii) Executive’s willful failure to

 

 

--------------------------------------------------------------------------------


 

perform his duties after two weeks written notice from the Company (other than
as a result of a total or partial incapacity due to a physical or mental
illness, accident or similar event), (iii) the Executive’s material breach of
any of the agreements contained in Sections 5, 6 or 7 hereof, (iv) the
commission by Executive of any material fraudulent act with respect to the
business and affairs of the Company or any subsidiary or affiliate thereof or
(v) Executive’s conviction of (or plea of nolo contendere to) a crime
constituting a felony.  The Company may terminate Executive’s employment for
Cause only with the approval of a majority of the Board.

 

                                Termination for “Good Reason” shall mean
termination by Executive of his employment with the Company hereunder based on:

 

(a)           an involuntary relocation of the Executive’s primary place of work
by more than 50 miles from its then current location (it being understood that
Executive’s decision not to relocate would not be a basis for Termination for
Cause);

 

(b)           the Executive involuntarily ceases to be a member of the Board; or

 

(c)           the breach by the Company of any of its material obligations under
this Agreement (it being understood that termination by Executive for Good
Reason pursuant to this clause (c) shall not constitute an election of remedies
or otherwise waive any rights Executive may have with regard to such breach).

 

                2.             Employment.

 

                (a)           General.  The Company hereby employs the Executive
in the positions and for the periods set forth on the signature page hereto or
such other position as the Company and Executive may mutually agree, and the
Executive hereby accepts such employment by the Company, upon the terms and
conditions set forth herein.  The Executive will faithfully perform the duties
and responsibilities of each such office, as they may be assigned from time to
time by the Board of Directors of the Company (the “Board”) or the Board’s
Designee.  In addition, while Executive is employed by the Company, the Company
will use its best efforts to ensure the Executive is a member of the Board.  The
Executive will not be engaged in any other business activity which, in the
reasonable judgment of the Board or the Board’s Designee, conflicts with the
duties of the Executive hereunder, whether or not such activity is pursued for
gain, profit or other pecuniary advantage.  The parties agree that Executive’s
employment with the Company constitutes “at-will” employment which may be
terminated by either party at any time, upon written notice to the other, with
or without cause or for any or no cause.  Executive may be entitled to
continuation of compensation and/or other benefits as described in this
Agreement depending upon the circumstances of Executive’s termination of
employment.

 

                (b)           Base Salary.  The Company will pay Executive an
annual base salary equal to the amount specified as the Base Salary on the
signature page hereto, payable in accordance with the Company’s normal payroll
policy.

 

2

--------------------------------------------------------------------------------


 

                (c)           Bonus.  For the period from the date hereof
through and including December 31, 2008, (i) the Executive shall be eligible to
participate in annual cash incentive plans as established from time to time by
the Compensation Committee of the Board (the “Committee”) and subject to
achievement of the performance goals specified thereunder, and (ii) Executive’s
target bonus under such plans for such periods will be 100% of Executive’s Base
Salary.

 

                (d)           Benefits; Stock Options.  In addition to the
salary and bonus referred to above, the Executive shall be entitled to
participate in such employee benefit plans or programs of the Company, and shall
be entitled to such other fringe benefits, as are from time to time made
available by the Company generally to employees of the Executive’s position,
tenure, salary, and other qualifications.  Without limiting the generality of
the foregoing, the Executive shall be eligible for such awards, if any, under
the Company’s stock option plan as shall be granted to the Executive by the
Committee or other appropriate designee of the Board acting in its sole
discretion.  During the Employment Period, the Company will pay the Executive a
monthly car allowance in an amount not less than that previously paid by the
Company to Executive.  The Executive acknowledges and agrees that the Company
does not guarantee the adoption or continuance of any particular employee
benefit plan or program or other fringe benefit during the Employment Period,
and participation by the Executive in any such plan or program shall be subject
to the rules and regulations applicable thereto.

 

                (e)           Reimbursement of Expenses.  The Company will
reimburse the Executive, in accordance with the practices in effect from time to
time for other officers or staff personnel of the Company, for all reasonable
and necessary traveling expenses and other disbursements incurred by the
Executive for or on behalf of the Company in the performance of the Executive’s
duties hereunder, upon presentation by the Executive to the Company of
appropriate vouchers or documentation.

 

                (f)            Equity Awards.  Effective on April 27, 2007 (the
“Grant Date”), Executive shall be granted the following awards pursuant to the
terms of the Company’s 2000 Stock Incentive Plan, as amended:

(i)                                         a stock option award to purchase
250,000 shares of Veeco Common Stock;  one third of these options shall become
exercisable on each of the first three anniversaries of the Grant Date; and

(ii)                                      a restricted stock award in the amount
of 175,000 shares of Veeco Common Stock; the restrictions on these shares will
lapse with respect to one third of the total award on each of the first three
anniversaries of the Grant Date.

 

                3.             Compensation Upon Termination.  If Executive’s
employment with the Company terminates for any reason, including death or
Disability (other than (i) a termination of Executive’s employment for Cause,
(ii) a resignation by the Executive without Good Reason or (iii) termination at
the end of the Employment Period), and contingent upon Executive’s compliance
with this Agreement and execution of the Release of Claims (as provided in
Section 4 below), without revocation, Executive (or, if applicable, his estate)
shall be entitled to the following benefits:

 

3

--------------------------------------------------------------------------------


 

(a)                                  The Company shall continue to pay Executive
the Base Salary which would have been payable absent such termination.  These
amounts shall be payable over the Employment Period in equal installments on
Employer’s regular pay days, in each case commencing on the Company’s first pay
day which is at least 21 days after the later of (i) expiration of the
applicable revocation period following execution of the Release of Claims
(without revocation) and (ii) the termination date.

 

(b)                                 If such termination occurs prior to the
payment of the annual bonus with respect to 2008, Executive shall be entitled to
receive a pro rata portion of the bonus Executive would have received for the
year in which termination occurs under annual cash incentive plans in effect at
the time of termination based on Executive’s and the Company’s performance
relative to the goals under such plans (less amounts previously paid).  Such
amount shall be payable on the later of:  (i) expiration of the applicable
revocation period following execution of the Release of Claims (without
revocation) and (ii) the same date(s) that the Company makes it bonus payments
to employees generally with regard to such year.

 

(c)                                  If such termination occurs prior to the
payment of any long-term cash incentive award granted to Executive, then:

(i)                                     If such termination occurs within 12
months following a “Change of Control,” then Executive will be entitled to
receive a pro-rated portion of any such outstanding long-term cash incentive
awards, which portion will be calculated by the Compensation Committee of the
Company’s Board of Directors as of the later of the date of Executive’s
termination or the date of the Change of Control and based on the Company’s
performance measured from the beginning of the applicable performance period to
the end of the most recently completed fiscal quarter, and will be pro-rated
based on the length of service during the applicable performance period as
compared to the entire performance period, rounded to the nearest whole month. 
This award will be paid as soon as practicable following the Change in Control
(or, if later, the date of such termination); or

 

(ii)                                  If such termination occurs other than as a
result of or within 12 months following a “Change of Control,” then Executive
will be entitled to receive a pro-rated portion of any such outstanding
long-term cash incentive awards at the end of the applicable performance period
based on the Company’s cumulative performance for the performance period and
pro-rated based on the length of service during the applicable performance
period as compared to the entire performance period, rounded to the nearest
whole month.  This award will be paid at the same time as awards are payable to
participants generally with respect to such performance period.

 

(d)                                 During the Employment Period, the Executive
shall be entitled to participate in all group health and insurance programs and
all other benefits, fringe benefits and

 

4

--------------------------------------------------------------------------------



perquisites available generally to senior executives of the company (including
in the case of health programs, continued coverage for the Executive’s spouse
and eligible dependents).  In the event that the Executive’s participation in
any such plan or program is prohibited by operation of law or by the terms of
such plan or program as in effect immediately preceding the date of termination
of the Employment Period, the Company shall arrange to provide the Executive
with benefits substantially similar to those which the Executive would have been
entitled to receive under such plans and programs.  In either event, the level
of benefits provided to Executive under such plans during the Employment Period
shall be equal to the level of benefits provided for active executives of the
Company.

 

(e)                                  Any options to purchase shares of the
Company’s stock which were granted to Executive on or after the date hereof and
which are held by Executive as of the date of termination that were not vested
and exercisable as of such date shall become immediately and fully vested and
exercisable as of such date (provided that options granted to Executive between
April 1, 2003 and the day prior to the date hereof shall be treated as provided
in the Employment Agreement dated April 1, 2003 between the Company and
Executive).

 

(f)                                    Executive shall retain the right to
exercise any options to purchase shares of the Company’s stock which were
granted to Executive on or after the date hereof and which are held by Executive
as of the date of termination until the earlier of (a) three (3) years following
the date of such termination and (b) the expiration of the original full term of
each such option (provided that (i) options granted to Executive between April
3, 2000 and March 31, 2003 shall be treated as provided in the Employment
Agreement dated April 3, 2000 between the Company and Executive; and (ii)
options granted to Executive between April 1, 2003 and the day prior to the date
hereof shall be treated as provided in the Employment Agreement dated April 1,
2003 between the Company and Executive).

 

(g)                                 All shares of restricted stock or restricted
stock units which (a) were awarded to Executive on or after the date of this
Agreement, (b) are held by Executive as of the date of termination and (c)
continue to be subject to restrictions as of such date shall become vested and
the restrictions with regard thereto shall lapse upon such termination (provided
that restricted stock granted to Executive between June 9, 2006 and the day
prior to the date hereof shall be treated as provided in the Amendment to
Employment Agreement dated June 9, 2006 between the Company and Executive).

 

Other than the benefits provided above in this Section 3, Executive agrees that
no further severance or similar benefits will be payable following termination.

 

                4.             Release of Claims.  Receipt of the benefits
described in Section 3 is conditioned upon the execution by Executive (without
revocation) of a general release and waiver of claims

 

5

--------------------------------------------------------------------------------


 

against the Company in a form satisfactory to the Company.  In the case of
termination on account of death or Disability, such general release and waiver
of claims may be provided by Executive’s personal representative or in another
manner reasonably satisfactory to the Company.

 

                5.             Confidentiality and Assignment of Inventions.

 

                (a)           Confidentiality.  During the term of Executive’s
employment with Employer and for five years thereafter, Executive will not use
or disclose to any individual or entity any Confidential Information (as defined
below) except (i) in the performance of Executive’s duties for Employer, (ii) as
authorized in writing by Employer, or (iii) as required by law or legal process,
provided, that, prior written notice of such required disclosure is provided to
Employer and, provided, further, that, all reasonable efforts to preserve the
confidentiality of such information shall be made.  As used herein,
“Confidential Information” shall mean information that (i) is used or
potentially useful in Employer’s business, (ii) Employer treats as proprietary,
private or confidential, and (iii) is not generally known to the public. 
“Confidential Information” includes, without limitation to, information relating
to Employer’s products or services, processing, manufacturing, selling, customer
lists, call lists, customer data, memoranda, notes, records, technical data,
sketches, plans, drawings, chemical formulae, trade secrets, composition of
products, research and development data, sources of supply and material,
operating and cost data, financial information, and information contained in
manuals or memoranda.  “Confidential Information” also includes proprietary
and/or confidential information of Employer’s customers, suppliers and trading
partners who may share such information with Employer pursuant to a
confidentiality agreement or otherwise.  The Executive agrees to treat all such
customer, supplier or trading partner information as “Confidential Information”
hereunder.

 

                (b)           Inventions.  (i) Attached as Appendix A hereto is
a compete and accurate list of each invention, discovery, idea, improvement or
application (each, an “Invention”) whether or not patentable, conceived,
developed, created or made by Executive, either alone or with others, prior to
employment with Employer.  Except as set forth on Appendix A, Executive has no
unpatented Inventions which are to be withheld from this Agreement and all
present or future Inventions of Executive are subject to assignment to Employer
hereunder.

 

                                (ii)           Executive shall promptly advise
Employer, in writing, of each Invention, whether or not patentable, which is in
any way or manner related to the business of Employer or resulting from or was
suggested by any work done for Employer and which is conceived, developed,
created or made by Executive, alone or with others, (i) during his or her
employment with Employer or (ii) within two years after the termination of
Executive’s employment with Employer but which is based on Employer’s trade
secrets or Confidential Information (each, an “Employer Related Invention”). 
Each Employer Related Invention shall become the sole and exclusive property of
Employer.  Executive agrees to disclose the same promptly to Employer, to
execute all documents requested by Employer for vesting in it the entire right,
title and interest in and to the same, to execute all documents requested by
Employer for filing and prosecuting such applications for patents, copyrights
and/or trademarks as Employer, in its sole discretion may desire to prosecute,
and to give Employer all the assistance it reasonably requires, including the

 

6

--------------------------------------------------------------------------------


 

giving of testimony in any suit, action or proceeding, in order to obtain,
maintain and protect Employer’s right therein and thereto.

 

                                (iii)          The assignment of inventions
contained herein shall not apply to an invention that the Executive develops
entirely on his or her own time without using the Employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:  (1) relate at the time of conception or reduction to practice of
the invention to the Employer’s business, or actual or demonstrably anticipated
research or development of the Employer; or (2) result from any work performed
by the Executive for the Employer.

 

                (c)           Independent Obligations.  Executive acknowledges
and agrees that the obligations and covenants under this Section 5 are intended
to be, and shall be construed as, agreements separate and independent from other
terms and provisions of his employment.  The existence of any claim or cause of
action by Executive against Employer, whether predicated on Executive’s
employment or otherwise, shall not constitute a defense to the enforcement by
Employer of said covenants.

 

                (d)           Survival.  In the event of termination of
employment by either party, the provisions of this Section 5 will remain in
effect.  Upon termination, Executive will immediately deliver to Employer all
property belonging to Employer then in the Executive’s possession or control,
including all Documents embodying Confidential Information.  As used herein,
Documents” shall mean originals or copies of files, memoranda, correspondence,
notes, photographs, slides, overheads, audio or video tapes, cassettes, or
disks, and records maintained on computer or other electronic media.

 

                6.             Non-Competition.  For as long as Executive is
receiving payments or other benefits from the Company hereunder and for twelve
(12) months thereafter (the “Noncompete Period”), Executive will not, without
the prior written consent of the Company, directly or indirectly, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, lend
Executive’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the former, current or
currently contemplated products or activities of the Company or any of its
subsidiaries, in any state of the United States or in any country in which the
Company or any of its subsidiaries sells products or conducts business;
provided, however, that Executive may purchase or otherwise acquire up to (but
not more than) one percent of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended.  Executive agrees that this covenant is reasonable with respect to its
duration, geographical area, and scope.  During the Noncompete Period, Executive
will, within ten days after accepting any employment, advise the Company of the
identity of any employer of Executive.  Receipt of the benefits provided under
Section 3 is conditioned upon compliance by Executive with this Section.

 

7

--------------------------------------------------------------------------------


 

                7.             Non-Solicitation; Non-Hire.  For the Noncompete
Period, Executive hereby agrees that Executive will not, directly or indirectly,
either for himself or any other person:  (a) induce or attempt to induce any
employee of the Company or any of its subsidiaries to leave the employ of the
Company or such subsidiary, (b) in any way interfere with the relationship
between the Company and its subsidiaries and any employee of the Company or any
of its subsidiaries, (c) employ, or otherwise engage as an employee, independent
contractor or otherwise, any current or former employee of the Company or any of
its subsidiaries, other than such former employees who have not worked for the
Company or any of its subsidiaries in the prior 12 months; (d) induce or attempt
to induce any customer, supplier, licensee or business relation of the Company
or any of its subsidiaries to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between the Company
and its subsidiaries and any customer, supplier, licensee or business relation
of the Company or any of its subsidiaries; or (e) solicit the business of any
person known to Executive to be a customer of the Company or any of its
subsidiaries, whether or not Executive had personal contact with such person,
with respect to products or activities which compete in whole or in part with
the former, current or currently contemplated products or activities of the
Company and its subsidiaries or the products or activities of the Company and
its subsidiaries in existence or contemplated at the time of termination of
Executive’s employment.  Receipt of the benefits provided under Section 3 is
conditioned upon compliance by Executive with this Section.

 

                8.             Cutback of Certain Payments.  Notwithstanding any
provision in this Agreement, in the event that Executive would receive a greater
after-tax benefit from the Capped Benefit (as defined below) than from the
payments due as a result of the termination of Executive hereunder and under any
other agreement, plan or program (the “Specified Benefits”), the Capped Benefit
shall be paid to Executive and the Specified Benefits shall not be paid.  The
“Capped Benefit” shall mean the Specified Benefits, reduced by the amount
necessary to prevent any portion of the Specified Benefits from being “parachute
payments” as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (“IRC”), or any successor provision.  For purposes of determining
whether Executive would receive a greater after-tax benefit from the Capped
Benefit than from the Specified Benefits, there shall be taken into account all
payments and benefits Executive will receive upon a change in control of the
Company (collectively, excluding the Specified Benefits, the “Change of Control
Payments”).  To determine whether Executive’s after-tax benefit from the Capped
Benefit would be greater than Executive’s after-tax benefit from the Specified
Benefits, there shall be subtracted from the sum of the before-tax Specified
Benefits and the Change of Control Payments (including the monetary value of any
non-cash benefits) any excise tax that would be imposed under IRC § 4999 and all
federal, state and local taxes required to be paid by Executive in respect of
the receipt of such payments, assuming that such payments would be taxed at the
highest marginal rate applicable to individuals in the year in which the
Specified Benefits are to be paid or such lower rate as Executive advises the
Company in writing is applicable to Executive.  In the event that the Company
and Executive are unable to agree as to the amount of the reduction described
above, if any, Executive shall select a law firm or accounting firm from among
those regularly consulted (during the twelve-month period immediately prior to
the date of termination) by the Company regarding federal income tax matters,
and such law firm or accounting firm shall determine the amount of such
reduction and such determination shall be final and binding upon Executive and
the Company.

 

8

--------------------------------------------------------------------------------


 

                9.             Injunctive Relief.  A breach of Executive’s
obligations under Section 5, 6 or 7 hereof may not be one which is capable of
being easily measured by monetary damages and, consequently, Executive
specifically agrees that such sections may be enforced by injunctive relief. 
Further, Executive specifically agrees that, in addition to such injunctive
relief, and not in lieu of it, the Company may also bring suit for damages
incurred by the Company as a result of a breach of Executive’s obligations under
such sections.

 

                10.           Arbitration; Waiver of Jury Trial.  Except as
provided below and as provided in Section 9, any dispute or claim arising under
this Agreement or in connection with Executive’s employment with the Company
shall be settled solely by arbitration held in accordance with the Employment
Dispute Procedures of the American Arbitration Association and held in the
county and state in which Executive’s place of employment is located, or any
other location mutually agreed upon by the parties.  Such proceedings and
evidence shall be confidential.  The arbitrator shall have the power and the
authority to make such decisions and awards as he or she shall deem appropriate,
including, but not limited to, granting compensatory damages, costs and
attorneys fees to the prevailing party, and the granting or issuance of such
mandatory directions, prohibitions, orders, restraints and other injunctions
(other than any of the foregoing that would reestablish the employment relation
formerly existing between Executive and the Company) that he or she may deem
necessary or advisable directed to or against any of the parties, including a
direction or order requiring specific performance of any covenant, agreement or
provision of this Agreement as a result of a breach or threatened breach
thereof.  This agreement to arbitrate all disputes between the parties includes,
but is not limited to, claims under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, Title VII
of the Civil Rights Act of 1964, the New York State Human Rights Law, class
action claims, all common law claims and any other federal, State or local law
or regulation.  The cost of such arbitration shall be borne equally by the
parties unless otherwise directed by the arbitrator, provided that, in any
event, the total cost to the Executive shall not exceed 1% of the Executive’s
most recent annual base salary.  Any decision of the arbitrator shall be final,
binding and conclusive upon all of the parties hereto and said decision may be
entered as a final judgment in any court of competent jurisdiction.  With
respect to the claims described in Section 9 and to the extent that any claim is
found not to be subject to arbitration, such claims shall be decided either by
the U.S. District Court or the state court of general jurisdiction in and for
the judicial district in which Executive’s place of employment is located, by a
judge sitting without a jury, to ensure rapid adjudication of those claims and
proper application of existing law.

 

                11.           Governing Law; Severability.  This Agreement will
be governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to the conflicts of laws principles thereof. 
If any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, then such provision will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

                12.           Notices.  Notices and other communications
hereunder will be in writing and will be delivered personally or sent by air
courier or first class certified or registered mail, return receipt requested
and postage prepaid, addressed as follows:

 

if to the Company, to:

Veeco Instruments Inc.

100 Sunnyside Boulevard

Woodbury, New York 11797

Attention: General Counsel

 

if to the Executive, to:
the last residential address of Executive known to the Company

with a copy to:

Forchelli, Curto, Schwartz, Mineo,
Carlino & Cohn, LLP

330 Old Country Road
Mineola, New York 11501
Attention: Anthony V. Curto, Esq.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this section or in accordance with the latest unrevoked direction from such
party.

 

                13.           Offset; Withholding.  The amount of payments to be
made following termination of employment under this Agreement, if any, may serve
to offset or reduce any severance, termination or similar payments the Company
may be required to pay Executive under federal, state and local laws or any
separate severance policy or plan of the Company.  The Company is authorized to
withhold, or cause to be withheld, from any payment or benefit under this
Agreement the full amount of any applicable withholding taxes or other
applicable deductions.

 

                14.           Assignment; Successors.  This Agreement is
personal to Executive and Executive shall not assign or transfer this Agreement
or any of his rights or obligations hereunder.  The provisions hereof will inure
to the benefit of, and be binding upon, the respective heirs, legal
representatives and successors of Executive and each successor of the Company,
whether by merger, consolidation, transfer of all or substantially all of its
assets or otherwise.

 

                15.           Entire Agreement; Amendment; Waiver.  This
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements or understandings
among the parties with respect thereto, except for (a) the Employment Agreement
dated April 3, 2000 between the Company and Executive as it relates to the
treatment upon termination of Executive’s employment of stock options granted
between the date of such agreement and March 31, 2003, which provisions shall
continue in accordance with their terms with respect to such stock options; and
(b) the Employment Agreement dated April 1, 2003, as amended June 9, 2006,
between the Company and Executive as it relates to the treatment upon
termination of Executive’s employment of stock options and restricted stock
granted between the date of such agreement and the day prior to the date hereof,
which

 

10

--------------------------------------------------------------------------------


 

provisions shall continue in accordance with their terms with respect to such
stock options and shares of restricted stock.  This Agreement may be amended or
terminated only in a writing signed by the parties hereto.  The waiver by either
party of a breach of any provision of this Agreement by the other party must be
in writing and will not operate, or be construed as, a waiver of any subsequent
breach by such other party.

 

                16.           Headings.  The section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

*     *     *     *     *

 

                IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the date first above written.

 

VEECO INSTRUMENTS INC.

 

EXECUTIVE

By:

 

 

 

 

Name:

Paul R. Low

Edward H. Braun

Title:

Chairman of the Compensation

Committee, on behalf of the

Board of Directors

 

 

 

 

 

Period:

 

Position:

 

Base Salary:

 

Date hereof through such time as theCompany has appointed a new CEO (the “CEO
Appointment Date”)

 

 

Chairman and Chief Executive Officer

 

$650,000

 

From the CEO Appointment Date through

and including December 31, 2008

 

 

Chairman

 

$650,000

 

January 1, 2009 through and including December 31, 2011

 

 

Consultant

 

$200,000

 

 

Initial Board Designee (to whom Executive Shall Report):  None, reports to full
Board

 

11

--------------------------------------------------------------------------------


 

APPENDIX A TO

EMPLOYMENT AGREEMENT

 

 

Inventions Prior to Employment with Employer




 

 

Brief Description
of Inventions (1)

 

Right, Title or Interest
and Date Acquired

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)             “None” unless otherwise indicated.

 

 

12

--------------------------------------------------------------------------------